Status under America Invents Act
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Objection to the Drawings
The drawings (Figures 12-22, filed 6/13/2020) are objected to under 37 CFR 1.84 (b)(1)  and (m) as being informal.  Black and white photographs are not ordinarily permitted in utility and design applications because they generally do not reproduce clearly.  Solid shading is not permitted.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 18-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Warner (US 6,257,886).
In regard to claim 18, Warner discloses in Figures 2 and 3 a dental prophy angle 20 having a housing 22 containing a drive shaft 60 and gears 40 for turning prophy cup 32 about and axis perpendicular to the drive shaft.  The housing 22 is intended to be held by the practitioner and includes a variable volume interior dentifrice reservoir 94 that is connected via passageway 111 to the prophy cup 32 tooth-polishing means.   The Warner device further includes a finger/digit engaging exterior knob member 98 mechanically coupled interior piston member 92 to decrease the volume of the reservoir 94 and expel prophylaxis medium through outlet 35 to prophy cup 32.  In regard to the limitation that the chamber is configured to receive dentifrice without inserting a collapsible container or passing dentifrice through the outlet passageway, the Warner prophy angle is “configured” such that it is capable of being disassembled with the interior piston member 92 removed, the medium loaded and the piston reassembled back in place.  In regard to claim 20, the “vertical” dimension of Warner for purposes of the rejection is the vertical orientation of Figures 2 and 3 in the Warner patent. 

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Warner (US 6,257,886).
In regard to claim 1 Warner in Figures 2 and 3 disclose a method of use wherein a handpiece device 38 is provided for driving a plurality of detachable disposable prophy angles 20 wherein the prophy angle 20 has an exterior housing 22 with an interior dentifrice reservoir 94.  The Warner device is operated by a practitioner’s finger/digit engaging exterior knob member 98 and sliding the exterior knob member 98 over and beyond a first protuberance 43 to cause a mechanically coupled interior piston member 92 to translate forward and force a predetermined amount of prophylaxis medium through outlet 35 to prophy cup 32.  In regard to the limitation that the protuberance is “on an outer surface of the exterior housing,” the Warner protuberance 43 faces slot 42 in the outer surface which is fully exposed at the outer surface and deemed to meet the “outer surface” limitation.  Warner does not appear to explicitly disclose the final two steps of “detecting” aural and tactile feedback when the knob member 98 passes over the first protuberance 43 or terminating the sliding of the knob member 98 movement after detecting the aural and tactile feedback in order to limit the amount of prophylaxis medium dispensed.  One of ordinary skill in the art at the time of the invention would have reasonably found it obvious for the ratchet-like member of Warner to provide for some level of tactile/aural feedback as such conventional ratchet clicking is common in ratchet movement.  Likewise, a practitioner terminating movement of the knob member 98 after a predetermined amount of prophylaxis medium had been dispensed would have been reasonably obvious to one of ordinary skill in the art in order to ensure that a proper amount (not too much, not too little) of material is dispensed to the prophy cup. 

Claims 3-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Warner (US 6,257,886) in view of Lee et al (US 7,510,396).
In regard to claim 3, Warner discloses the claimed invention as set forth above with respect to claim 1, but fails to disclose a collapsible cartridge reservoir under a movable top component.  Lee et al, however, for a similar prophy angle teaches that it is desirable to provide the housing with a door 70 so that the reservoir may be readily replenished with a collapsible cartridge 50.  To have provided the Warner prophy angle with a similar door so that a collapsible cartridge may be easily inserted to replenish the reservoir when empty would have been obvious to one of ordinary skill in the art at the time of applicant’s invention in view of the teaching by Lee et al.  In regard to claims 5 and 13, the use of a conventional hinge for the Warner/Lee et al door would have been obvious to one of ordinary skill in the art in order to facilitate its use.   In regard to claims 6 and 7, the door/opening of Warner/Lee meets the “input port” limitation.  In regard to claim 14, the “vertical” dimension of Warner for purposes of the rejection is the vertical orientation of Figures 2 and 3 in the Warner patent.

Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,206,758.   Although the claims at issue are not identical, they are not patentably distinct from each other because the currently pending claims are obvious variations of those claims patented in ‘758.   For example with respect to pending claim 1, patented claim 1 of ‘758 teaches an exterior housing (“longitudinal section having an exterior longitudinal section surface and sized and configured to be held”); a reservoir (“variable volume structure”) ; a finger engaging exterior member (“finger engaging member”); a first protuberance (“exterior lid surface deviations”); and “aural” and “tactile” feedback.   The variation in which the common subject matter is claimed as well as the step of terminating sliding once desired amount of prophylaxis medium is dispensed would have reasonably been obvious to one of ordinary sill in the art practicing the patented ‘758 invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                                                                                                                                                                                                (571) 272-4712